DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 03/28/2022 which has been entered. Claims 1, 6, 11 and 16 have been amended. Claims 7 and 17 have been cancelled. No Claims have been added. Claims 1-6, 8-16 and 18-20 are still pending in this application, with Claims 1 and 11 being independent.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Applicant argues that the combination or currently applied art (Zgardovski and Carney) does not teach or suggest …wherein the first reserve agent group is available to handle both the first contact center queue and a second contact center queue, wherein the first reserve agent group prioritizes handling of communication sessions in the second contact center queue… and …switch the identified contact center resource of the first reserve agent group from prioritizing the second contact center queue to prioritizing the first contact center queue…
The Examiner respectfully disagrees. Zgardovski is directed to the automatic assignment of agents to inbound and outbound call campaigns within a call center environment. In paragraph [0038], Zgardovski describes software [SW 111] actively monitoring a plurality of queues [e.g. queue 110 and queue 124] at a telephone switch. Zgardovski indicates that queue 110 carries a higher priority than queue 124 relative to the policies and goals of the contact center. 
In paragraph [0038], Zgardovski describes a circumstance where a prioritized call center queue is experiencing high call volume and lacks a sufficient number of agents to handle the surge in call volume. In paragraph [0039], Zgardovski describes software [SW 111] making the determination that there are too many calls with no available agents in the agent group to bring the queue back into compliance with contact center policy. Zgardovski indicates that software [SW 111] communicates this to software [SW 119].
In paragraph [0039], Zgardovski indicates that software [SW 119] is business logic that determines the number of agents who possess the requisite skill level to bring the queue back into compliance with contact center policy and goals. Zgardovski also describes a workforce server coordinating with a statistics server to decide what additional resources will be required, as well as the length of time these resources will be utilized prior to the release of the additional resources back to their original task. In paragraph [0060], Zgardovski describes a state monitoring component and a logic monitoring component.
Carney is directed to a contact center that utilizes agent work groups which is illustrated in Figure 5. As shown in Figure 5, there are a plurality of agent work groups [Work Groups 88 – MC, 92, 94 and 96 – VISA]. In Column 6, Lines 10-24; Carney describes the combining of agents into work groups where a supervisor has the ability to group agents according the agent function, ability or call campaign handling.
Carney describes agents working on a Mastercard customer overdue account collection campaign [Work Group 88]; and agents working on a Visa customer overdue account collection campaign [Work Group 96]. Carney also describes supervisor having a group of highly skilled agents who have demonstrated proficiency at convincing customers to pay their overdue bills. Carney indicates that these agents may be placed into a special work group [e.g. a “SWAT” group] that may be moved from campaign to campaign as needed to increase the success of the call campaign.
The combined teachings of Zgardovski and Carney support an interpretation where the SWAT group described by Carney may function as a first reserve agent group being available to handle both the first contact center queue and a second contact center queue. The prioritization of one queue over another is taught by Zgardovski [See paragraph 0038]; and the SWAT group described by Carney may be deployed as needed to increase the success of the call campaign [i.e. bring prioritized call queue back into compliance with contact center goals] which is being considered as reading on wherein the first reserve agent group prioritizes handling of communication sessions in the second contact center queue.
The software, state monitoring component and logic monitoring component described by Zgardovski function to ensure that contact center queues are properly staffed to adhere to contact center policies and goals. The use of the SWAT group described by Carney allows for the deployment of skilled agents to be allocated to campaigns as required and then to be release back to their original assignment as described by Zgardovski. This is being considered as reading on switching the identified contact center resource of the first reserve agent group from prioritizing the second contact center queue to prioritizing the first contact center queue.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8-12, 14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zgardovski et al (2012/0224682 A1) in view of Carney (5,784,452).
As per Claim 1, Zgardovski teaches a contact center comprising: a microprocessor (Figure 1 – Reference 108; Page 3, Paragraph [0036]); and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions (Figure 1 – References 111, 119 and 127; Page 3, Paragraph [0036] and [0037) that, when executed by the microprocessor, cause the microprocessor to: monitor a first contact center queue to determine if the first contact center queue meets a first overload threshold (Queue Monitoring/Trigger Event: Page 3, Paragraph [0036]; Page 4, Paragraph [0043]; Page 5, Paragraph [0052]).
(Note: In paragraph [0036], Zgardovski describes queue monitoring software that tracks key performance indicators [KPIs] associated with the queue [e.g. call handling time, estimated wait time, etc. In paragraph [0043], Zgardovski describes a sudden influx in calls where a number of Spanish speaking agents are required but are not presently available in the queue [i.e. first overload threshold]. In paragraph [0052], Zgardovski describes reallocating agents in response to a trigger event [i.e. first contact center queue meets a first overload threshold]) 
Zgardovski also teaches wherein the first contact center queue holds communication sessions in a first communication media (Figure 4 – Reference 403; Page 6, Paragraph [0058]); and wherein the communication sessions in the second contact center queue are in a second communication media that is different from the first communication media (Figure 4 – Reference 404; Page 6, Paragraph [0058]); and route a first communication session held in the first contact center queue in the first communication media to the identified contact center resource of the first reserve agent group (notifyInbound: Page 5, Paragraph [0053]).  
Zgardovski does not teach in response to determining that the first contact center queue meets the first overload threshold: identify a contact center resource of a first reserve agent group, wherein the first reserve agent group is available to handle both the first contact center queue and a second contact center queue, wherein the first reserve agent group prioritizes handling of communication sessions in the second contact center queue, switch the identified contact center resource of the first reserve agent group from prioritizing the second contact center queue to prioritizing the first contact center queue.
However, Carney teaches in response to determining that the first contact center queue meets the first overload threshold: identify a contact center resource of a first reserve agent group, wherein the first reserve agent group is available to handle both the first contact center queue and a second contact center queue, wherein the first reserve agent group prioritizes handling of communication sessions in the second contact center queue, switch the identified contact center resource of the first reserve agent group from prioritizing the second contact center queue to prioritizing the first contact center queue (Column 6, Lines 10-24).
(Note: Zgardovski is directed to the automatic assignment of agents to inbound and outbound call campaigns within a call center environment. In paragraph [0038], Zgardovski describes software [SW 111] actively monitoring a plurality of queues [e.g. queue 110 and queue 124] at a telephone switch. Zgardovski indicates that queue 110 carries a higher priority than queue 124 relative to the policies and goals of the contact center)
(Note: In paragraph [0038], Zgardovski describes a circumstance where a prioritized call center queue is experiencing high call volume and lacks a sufficient number of agents to handle the surge in call volume. In paragraph [0039], Zgardovski describes software [SW 111] making the determination that there are too many calls with no available agents in the agent group to bring the queue back into compliance with contact center policy. Zgardovski indicates that software [SW 111] communicates this to software [SW 119])
(Note: In paragraph [0039], Zgardovski indicates that software [SW 119] is business logic that determines the number of agents who possess the requisite skill level to bring the queue back into compliance with contact center policy and goals. Zgardovski also describes a workforce server coordinating with a statistics server to decide what additional resources will be required, as well as the length of time these resources will be utilized prior to the release of the additional resources back to their original task. In paragraph [0060], Zgardovski describes a state monitoring component and a logic monitoring component)
(Note: Carney is directed to a contact center that utilizes agent work groups which is illustrated in Figure 5. As shown in Figure 5, there are a plurality of agent work groups [Work Groups 88 – MC, 92, 94 and 96 – VISA]. In Column 6, Lines 10-24; Carney describes the combining of agents into work groups where a supervisor has the ability to group agents according the agent function, ability or call campaign handling)
(Note: Carney describes agents working on a Mastercard customer overdue account collection campaign [Work Group 88]; and agents working on a Visa customer overdue account collection campaign [Work Group 96]. Carney also describes supervisor having a group of highly skilled agents who have demonstrated proficiency at convincing customers to pay their overdue bills. Carney indicates that these agents may be placed into a special work group [e.g. a “SWAT” group] that may be moved from campaign to campaign as needed to increase the success of the call campaign)
(Note: The software, state monitoring component and logic monitoring component described by Zgardovski function to ensure that contact center queues are properly staffed to adhere to contact center policies and goals. The use of the SWAT group described by Carney allows for the deployment of skilled agents to be allocated to campaigns as required and then to be release back to their original assignment as described by Zgardovski)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Zgardovski with the system as taught by Carney to enable interaction-processing subsystem to automatically manage the services of specific agents or equivalents having specific skill sets working another interaction-processing subsystem when the need for those agents arises.
As per Claims 2 and 12, the combination of Zgardovski and Carney teaches wherein the first reserve agent group comprises a plurality of contact center agents as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski with the system and method as taught by Carney to enable interaction-processing subsystem to automatically manage the services of specific agents or equivalents having specific skill sets working another interaction-processing subsystem when the need for those agents arises.
As per Claims 4 and 14, the combination of Zgardovski and Carney teaches wherein the first contact center queue supports a third communication media and wherein the microprocessor readable and executable instructions further cause the microprocessor to: in response to the first contact center queue being overloaded: identify a second reserve agent group associated with the first contact center queue; and route a second communication session held in the first contact center queue in the third communication media to a contact center resource of the second reserve agent group as described in Claims 1 and 11 above (Note: In paragraph [0023], Zgardovski describes media as including email, chat and text-messaging in addition to the voice calls described in Claims 1 and 11). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski with the system and method as taught by Carney to enable interaction-processing subsystem to automatically manage the services of specific agents or equivalents having specific skill sets working another interaction-processing subsystem when the need for those agents arises.
As per Claims 8 and 18, the combination of Zgardovski and Carney teaches wherein in response to the first contact center queue meeting the first overload threshold, all contact center resources associated with the first reserve agent group are made available for supporting communication sessions in the first communication media after completing their current communication session in the second communication media.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski with the system and method as taught by Carney to enable interaction-processing subsystem to automatically manage the services of specific agents or equivalents having specific skill sets working another interaction-processing subsystem when the need for those agents arises.
As per Claims 9 and 19, the combination of Zgardovski and Carney teaches wherein in response to the first contact center queue meeting the first overload threshold, a first individual contact center resource that becomes available in the first reserve agent group receives a communication session in the first communication media as described in Claims 1 and 11.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski with the system and method as taught by Carney to enable interaction-processing subsystem to automatically manage the services of specific agents or equivalents having specific skill sets working another interaction-processing subsystem when the need for those agents arises.
As per Claims 10 and 20, the combination of Zgardovski and Carney teaches wherein the microprocessor readable and executable instructions further cause the microprocessor to: determine that the first contact center queue is no longer overloaded; and in response to the first contact center queue no longer being overloaded, stop routing communication sessions in the first communication media to the first reserve agent group as described in Claims 1 and 11.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski with the system and method as taught by Carney to enable interaction-processing subsystem to automatically manage the services of specific agents or equivalents having specific skill sets working another interaction-processing subsystem when the need for those agents arises.
As per Claim 11, the combination of Zgardovski and Carney teaches a system and method as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski with the system and method as taught by Carney to enable interaction-processing subsystem to automatically manage the services of specific agents or equivalents having specific skill sets working another interaction-processing subsystem when the need for those agents arises.
As per Claims 21 and 22, the combination of Zgardovski and Carney teaches wherein the first communication media comprises voice and the second communication media comprises non-voice as described in Claims 1 and 11. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski with the system and method as taught by Carney to enable interaction-processing subsystem to automatically manage the services of specific agents or equivalents having specific skill sets working another interaction-processing subsystem when the need for those agents arises.
Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zgardovski et al (2012/0224682 A1) in view of Carney (5,784,452) as applied to Claims 1 and 11 above, and further in view of Corduroy et al (5,978,465).
As per Claims 3 and 13, the combination of Zgardovski and Carney teaches the system and method of Claims 1 and 11, Zgardovski also teaches determining that the first contact center queue meets a second overload threshold (Call Handling Time/Estimated Wait Time/Call Load/Spike Spanish Speaking Callers: Page 3, Paragraph [0036]; Page 4, Paragraphs [0038] and [0043]).
(Note: In paragraph [0052], Zgardovski describes the reallocation of agents based on trigger events. In paragraph [0036], Zgardovski describes queue monitoring software and the monitoring of queue KPIs [i.e. call handle time/EWT/Call Load/Spanish speaking caller spike]. The Examiner is considering it to be obvious that each queue KPI has a threshold [i.e. trigger event] that causes the reallocation of agents when the threshold is exceeded)
Zgardovski further teaches in response to the first contact center queue meeting the second overload threshold, routing a second communication session held in the first contact center queue in the first communication media to a contact center resource of a separate agent group, wherein the second communication session is routed prior to the first communication session, and wherein the first communication session is routed in response to all contact center resources in the separate agent group supporting the first communication media (Priority: Page 4, Paragraph [0038]; Page 5, Paragraph [0055]).
(Note: In paragraph [0038], Zgardovski indicates that an inbound call queue carries more priority than outbound call queues so in a circumstance where an inbound call volume exceeds contact center policies, outbound calls will be suspended/paused and agent resources are reallocated to handle the inbound call volume spike) 
The combination of Zgardovski and Carney does not teach a hybrid agent group. However, Corduroy teaches a hybrid agent group (Figure 5 – References 88, 90, 92 and 94; Figure 6; Column 7, Lines 28-37; Column 7, Line 64 – Column 8, Line 36). (Note: Figure 6 is an illustration of a particular class of service [COS] profile for an agent. Each COS defines an access profile for the agent. As shown in Figure 5 each agent has a default COS and team [i.e. agent group] and a current COS and team [i.e. agent group]. The default and current COS/team is being considered as the recited hybrid agent group)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski and Carney with the system and method as taught by Corduroy to provide a mechanism for the efficient allocation of call center resources and automatically controlling resource activities without requiring supervisors to manually enact changes. 
As per Claims 5 and 15, the combination of Zgardovski, Carney and Corduroy teaches wherein the microprocessor readable and executable instructions further cause the microprocessor to: route a third communication session held in the first contact center queue in the first communication media to a hybrid agent group, wherein the third communication session is routed prior to the first and second communication sessions, and wherein the first communication session is routed in response to all contact center resources in the hybrid agent group supporting the first communication media as described in Claims 3 and 13 above.
(Note: Claims 5 and 15 differ from Claims 3 and 13 in that there are 3 total communications in Claims 5 and 15 whereas Claims 3 and 13 feature 2 total communications) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski and Carney with the system and method as taught by Corduroy to provide a mechanism for the efficient allocation of call center resources and automatically controlling resource activities without requiring supervisors to manually enact changes. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zgardovski et al (2012/0224682 A1) in view of Carney (5,784,452) as applied to Claims 4 and 14 above, and further in view of Rumpf (2017/0374197 A1).
As per Claims 6 and 16, the combination of Zgardovski and Carney teaches the system and method of Claims 4 and 14; but does not teach wherein the first overload threshold comprises a threshold for communication sessions held in the first contact center queue for the first communication media and a second threshold for communication sessions held in the second contact center queue for the second communication media.
However, Rumpf teaches wherein the first overload threshold comprises a threshold for communication sessions held in the first contact center queue for the first communication media and a second threshold for communication sessions held in the second contact center queue for the second communication media (Page 1, Paragraphs [0004] and [0005]; Page 5, Paragraph [0040]).
(Note: In paragraphs [0004] and [0005], Rumpf describes a plurality of thresholds. In Paragraph [0040], Rumpf describes analyzing metrics associated with service queues [e.g. average hold time, number of callers on hold, call volume, which call types are on hold, etc.]. Each of the examined metrics may have a threshold that serves as a trigger for an overload alleviating action to be performed)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Zgardovski and Carney with the system and method as taught by Rumpf to provide contact centers a dynamic staffing solution based on current call center conditions where part-time and/or independent contractors may be called upon on an as needed basis enabling the contact center to not have the additional long term costs associated with full-time personnel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zgardovski et al (2009/0168991 A1), Foster et al (6,353,667 B1), McDaniel et al (2014/0200941 A1), Segall et al (2011/0123005 A1), McCoy (2018/0191905 A1), Wineberg et al (6,282,282 B1) and Gupta (2010/0303227 A1). Each of these describes systems and methods for supplementing and deploying call center resources in response to changes within call center operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652